PER CURIAM.
By petition for writ of certiorari we have for review Order No. 10383 of the Public Service Commission dated November IS, 1972, denying the application of Jacksonville Transfer & Storage, Inc. to extend its Certificates of Public Convenience No. 582 and Order No. 10476, dated January 18, 1973, denying petition for reconsideration. By separate certiorari petition, we also have for review Order No. 10374, dated November 24, 1972, granting the application of M. R. & R. Trucking Company to extend its Certificate No. 11 to authorize the transportation of general commodities between Gainesville and Fannin Springs, and between Williston and Orlando, and Order No. 10468, dated January 18, 1973, denying petition for reconsideration by this Court.
Our examination of the petitions, the records and briefs, and oral argument of counsel sustain the view that the findings of the Public Service Commission are supported by competent substantial evidence and that in entering its orders respondent Commission met the essential requirements of law.
Accordingly, the petitions for writs of certiorari are denied.
It is so ordered.
CARLTON,' C. J., and ADKINS, BOYD and McCAIN, JJ., concur.
ERVIN, J., dissents.